UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 18-2460


HARRISON LEWIS, III,

                    Petitioner - Appellant,

             v.

PRESIDENT DONALD J. TRUMP; JOHN KELLY, W.H. Chief of Staff; U.S.S.S.
FORWARDER,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:18-cv-02985-RDB)


Submitted: May 2, 2019                                            Decided: May 20, 2019


Before NIEMEYER and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harrison Lewis, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Harrison Lewis, III, appeals the district court’s order dismissing his civil

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record

and find no reversible error. Accordingly, we deny the pending motions and affirm for

the reasons stated by the district court. See Lewis v. Trump, No. 1:18-cv-02985-RDB (D.

Md. Nov. 1, 2018).      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                          2